I dissent from the third syllabus for the reason that Sec. 18, Art. 4, Ch. 137, Acts of 1939 which provides that compensation shall be exempt from forced sale and claims of creditors increases the exemptions fixed by Sec. 48, Art. 6 of the West Virginia Constitution at one thousand dollars for a homestead and two hundred dollars personal *Page 761 
property to be implemented by an enabling act. To my mind it is plain that a subject fully covered by a constitutional provision is, without express inhibition, thereby excluded from among the subjects with which the Legislature would otherwise clearly have power to deal. These constitutional exemptions cannot be otherwise lowered. Donaldson v. Voltz, 19 W. Va. 156;Moran v. Clark, 30 W. Va. 358, 4 S.E. 303, 8 Am. St. Rep. 66. Certainly the constitutional homestead exemption could not be increased by the Legislature. It follows that the personal property exemption cannot be so increased. That is exactly what the Court's opinion makes the section being considered provide. Furthermore, the statute under consideration does not fix a specific amount of exemption, as it would if intended for the protection of the livelihood of a class of persons, but under the Court's opinion leaves that a fluctuating question to be determined by the individual award in each compensation case regardless of need. This opens the additional question of class legislation that I shall not attempt to deal with. See note 1 A.L.R. 757.
No exemptions were provided by our Constitution of 1861-63, but the matter was left entirely to the Legislature. Prior to 1872 the Legislature attempted to deal with the subject a number of times, but at the Constitutional Convention of 1872 it was presented in various forms, generally discussed, and finally adopted. Our present provision was the result. See Journal Constitutional Convention (1872) pp. 33, 34, 46, 258, 260, 261, 264, 265, 266. This history, I believe, adds strength to the statement that the Legislature is deprived of the power to add to, or substract from, a definite and specific constitutional exemption, it being clear that the constitution did not speak until the people became convinced that the subject was fundamental and therefore not to be subjected to continual change by it.
In the light of the foregoing I am of the opinion that the construction placed by the opinion upon Sec. 18, Art. 4, Chap. 137, Acts of 1939, so that it includes as exempt *Page 762 
from process the payment of compensation after the sum paid has reached the beneficiary and become subject to his custody and control, renders that section unconstitutional to that extent. I would hold instead that the meaning of the word "compensation" as used by that section means the award while in the hands of the Commissioner and while in transit to the claimant, but does not include the sum paid after subjected to the ownership, possession, and control of the beneficiary. It would then not increase the constitutional exemption. Otherwise it would.
The provision of the Virginia Constitution dealing with homestead exemption, unlike ours, has been held to be self-executing. It is otherwise materially different, so that I do not believe the reasoning adopted in the cases ofHatorff v. Wellford, Judge, (1876) 27 Gratt. 356; Helm v.Helm's Admr., (1878) 30 Gratt. 404; and Virginia-Tennessee Coaland Iron Co. v. McClelland and wife, (1900) 98 Va. 424,36 S.E. 479, is to be regarded as persuasive.
Subject to this comment, I concur.